           Case 2:18-cv-00862-MMD-NJK Document 187 Filed 09/08/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
      LINKSMART WIRELESS TECHNOLOGY,
 9    LLC,                                                Case No.: 2:18-cv-00862-MMD-NJK
10              Plaintiff(s),                                             Order
11    v.                                                         [Docket Nos. 162, 178]
12    CAESARS ENTERTAINMENT
      CORPORATION, et al.,
13
                Defendant(s).
14
15          Pending before the Court is Plaintiff’s motion to extend discovery deadlines. Docket No.
16 178. 1 The Court has considered Plaintiff’s motion, Defendants’ response, and Plaintiff’s reply.
17 Docket Nos. 178, 182, 181. Plaintiff requests a three-month extension of the discovery cutoff date.
18 Docket No. 178. Defendants oppose Plaintiff’s motion and ask the Court not to extend the
19 currently set discovery cutoff date. Docket No. 182. The motion is properly decided without a
20 hearing. See Local Rule 78-1.
21 I.       ANALYSIS
22          A motion to extend deadlines in the Court’s scheduling order must be supported by a
23 showing of “good cause” for the extension. Local Rule 26-4; see also Johnson v. Mammoth
24 Recreations, Inc., 975 F.2d 604, 608–09 (9th Cir. 1992). 2 The “good cause” inquiry focuses
25
26          1
            The motion at Docket No. 162 is the same motion as the one refiled at Docket No. 178.
     The Court therefore DENIES the motion at Docket No. 162 as moot.
27
          2
            The “good cause” standard in Local Rule 26-4 is the same as the standard governing
28 modification of the scheduling order under Fed.R.Civ.P. 16(b).

                                                    1
         Case 2:18-cv-00862-MMD-NJK Document 187 Filed 09/08/20 Page 2 of 2




 1 mostly on the movant’s diligence. Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294–95 (9th
 2 Cir. 2000). Good cause to extend a discovery deadline exists “if it cannot reasonably be met
 3 despite the diligence of the party seeking the extension.” Johnson, 975 F.2d at 609. Although
 4 prejudice to the opposing party may also be considered, when the movant “fail[s] to show
 5 diligence, ‘the inquiry should end.’” Coleman, 232 F.3d at 1295 (quoting Johnson, 975 F.2d at
 6 609). The Court has broad discretion in supervising pretrial litigation. Zivkovic v. S. Cal. Edison
 7 Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
 8         Having assessed the outstanding discovery items and considered the pleadings in
 9 connection with Plaintiff’s motion, the Court finds that good cause exists for granting Plaintiff’s
10 request for a three-month extension. The Court makes this finding based on the events that have
11 transpired since the Court’s order granting Plaintiff’s motion to compel.
12         Accordingly, Plaintiff’s motion to extend discovery deadlines is GRANTED. Docket No.
13 178. The Court SETS the following deadlines:
14         •   Fact discovery cutoff: December 8, 2020
15         •   Opening expert reports: January 7, 2021
16         •   Rebuttal expert reports: February 1, 2021
17         •   Expert discovery cutoff: March 5, 2021
18         •   Dispositive and Daubert motions: April 8, 2021
19         •   Responses to dispositive and Daubert motions: April 29, 2021
20         •   Replies to dispositive and Daubert motions: May 13, 2021
21 The Court issues this order mindful of the imperative that the Federal Rules of Civil Procedure be
22 “construed, administered, and employed by the court and the parties to secure the just, speedy, and
23 inexpensive determination of every action and proceeding.”          Fed.R.Civ.P. 1.     Thus, NO
24 FURTHER EXTENSIONS WILL BE GRANTED.
25         IT IS SO ORDERED.
26         Dated: September 8, 2020
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge
                                                    2
